Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5-13, 15-22 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/22 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are not found persuasive.    On 11/2/22, Applicant amended the independent claims.  Applicant’s Remarks address these claim amendments.  See the new citations and explanation addressing these new features.
Also, Applicant did not argue or present evidence against Official Notice with the 4/6/21 Remarks.  Since the Applicant was given the opportunity with the Applicant’s 4/6/21 Remarks and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  
Also, based on the 6/15/21 claim amendments and Remarks the 101 is removed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15-18, 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over Jung (20150120502) in view of Barreto (20160150451) in view of Goldhaber (5794210).
Claims 1, 11.    Jung discloses a method for controlling, by a mobile access point (MAP) deployed and/or installed within a vehicle, display of information on a mobile device as follows.
Examiner notes that Applicant Spec discloses that the MAP can be a variety of things like wi-fi or hotspots or networks for mobile devices to connect to and also a hotspot that is within a vehicle ([29, 30]).  
Jung discloses managing, by the MAP, advertising via the mobile device based on rules and policies received from a cloud server (note that content can be presented based on context info gleaned from the MAP and mobile device, [64, 107]; and presenting ads based on context info like location and velocity [99, 106]; also note the bid and auction related to presenting an ad reads on rules and policies for presenting and ad [136]), wherein the managing comprises.
Jung does not explicitly disclose a MAP deployed and/or installed within a vehicle.  However, Jung discloses “a vehicle having navigation or communication capabilities” (“[29]… a vehicle having navigation or communication capabilities”), “[159]… at least one time stamp 3036… to a location 3022 (e.g., a designated geospatial location of a cell tower) that corresponds to at least one mobile device 1004 (e.g., a navigation device attached to or incorporated into a vehicle).”, “[206]… (b) a ground conveyance (e.g., a car, truck, locomotive, tank, armored personnel carrier, etc.),”).  Jung further discloses Wireless network access points and wireless/mobile devices (see Figs. 3d, 3e and see access point at [58, 94, 100] and mobile device and Wi-fi at [64, 100]) and wifi hotspots [148, 154], wifi service and direction and velocity info ([64]).  Jung further discloses the Wifi access point can relay access data about the mobile device including location info [147].  And, Barreto discloses a MAP deployed and/or installed within a vehicle or on context information associated with one or both of the MAP and the vehicle and using the context info to present ads ([124], [128-133], [124]; Figs. 4, 10).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Barreto’s MAP in a vehicle and presenting content/ads to mobile devices to Jung’s vehicle with communication capabilities and Jung’s MAP and presenting ads to mobile devices.  One would have been motivated to do this in order to better present ads to mobile devices.
Jung further discloses determining based on a geographic location of the MAP a party’s advertisement (see location and advertisement at [106, 135]; see pre-positioned data processor and server and mobile device and location at [53]; also see spatial regions, mobile device and networks at [54]; determining mobile device location based on MAP location at [59] and [135]).
Jung does not explicitly disclose obtaining context information associated with one or both of the MAP and the vehicle, wherein the context information comprises data provided by a vehicle mesh that comprises or is associated with the vehicle.  However, Jung discloses “a vehicle having navigation or communication capabilities” (“[29]… a vehicle having navigation or communication capabilities”), “[159]… at least one time stamp 3036… to a location 3022 (e.g., a designated geospatial location of a cell tower) that corresponds to at least one mobile device 1004 (e.g., a navigation device attached to or incorporated into a vehicle).”, “[206]… (b) a ground conveyance (e.g., a car, truck, locomotive, tank, armored personnel carrier, etc.),”).  Jung further discloses Wireless network access points and wireless/mobile devices (see Figs. 3d, 3e and see access point at [58, 94, 100] and mobile device and Wi-fi at [64, 100]) and wifi hotspots [148, 154], wifi service and direction and velocity info ([64]).  Jung further discloses the Wifi access point can relay access data about the mobile device including location info [147].  Jung further discloses establishing communication by the MAP with the mobile device ([135]; Fig. 1g; also see monitoring via servers and access point and station at [100, 137, 147]).  And, Barreto discloses a MAP deployed and/or installed within a vehicle or on context information associated with one or both of the MAP and the vehicle and using the context info to present ads ([124], [128-133], [124]; Figs. 4, 10).  And, Barreto discloses a mesh associated with the vehicle (see mesh at and vehicle at [1, 5, 77, 84]).  Note that Barreto also discloses further context info from the vehicle like location and movement that that is transmitted over the mesh network ([124], [128-133]; Figs. 4, 10).  Also, the mesh further provides context info on the vehicle [196, 84].   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Barreto’s MAP in a vehicle and mesh and presenting content/ads to mobile devices to Jung’s vehicle with communication capabilities and network and Jung’s MAP and presenting ads to mobile devices.  One would have been motivated to do this in order to better present ads to mobile devices.
Jung further discloses tracking preferences and advertising and marketing (dining preference [44], Sushi preference [81, 82]) and advertising and marketing companies (marketing company at [57]; priority advertising or prominent advertising and discounts [42]; and advertising and indication of preference at [135] and  “[136]… indication of preference”; [106] shows placing ads and user attribute such as location within a two mile range at a certain time).  Jung also discloses tracking user ad response ([135, 136]).  Jung does not explicitly disclose determining, based on the context information, when to present the party’s advertisement.  And, based on Applicant Spec at [166], the various conditions can include geographic or temporal conditions.  And, as shown for the managing by the MAP advertising feature, Barreto discloses MAP and ads based on location, and also position and speed info, etc ([128-136]).   However, Goldhaber discloses these features and targeting based on a variety of criteria and context and condition info for presenting an ad (5:1-5; 5:25-30).  And, Goldhaber also further shows geographic criteria (15:17-25) and temporal criteria (16:27-35).  So, the geographic and temporal criteria of Goldhaber read on Applicant’s Spec for context and conditions. So, Goldhaber clearly shows determining based on context info when to present an ad.  Goldhaber is cited to further show using the already available information to better target ads.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Goldhaber’s targeting criteria, context and conditions, including geographic or temporal conditions, for ads to Jung’s ads and user attributes and context and conditions.  One would have been motivated to do this in order to better elicit user response (as seen in Jung at [135, 136]).  
Goldhaber further discloses in response to a determination that the party’s advertisement is to be presented (Figs. 7, 10; and the motivation for selecting an ad based on assessing is the same as already stated for assessing).  Examiner notes Applicant Spec at [162, 176] for rules and policies.  Examiner notes based on Applicant Spec at [168] that additional info can be interpreted as a link to a webpage with more info.  Jung further discloses determining additional information for the party’s advertisement ([135, 136] show ads with additional info like selecting an ad, activating an ad, scrolling, a link to a website, expanding, enlarging, etc).  Jung does not explicitly disclose determining, based on the rules and policies, additional information for the party’s advertisement.  However, Goldhaber discloses rules and policies for placing ads (see ad, auction and bidding at 4:45-65; see rule and policy like how often ad seen at 16:28-40) and additional info (see URL at claim 19; see thumbnail ads that expand to full ads at 16:30-42; thumbnails in Goldhaber read on Applicant’s thumbnails at [167]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Goldhaber’s rules and policies for ad placement to Jung’s placing ads.  One would have been motivated to do this in order to better place ads.
Jung further discloses providing, by the MAP to the mobile device, a party’s advertisement to be displayed on the mobile device, the additional information for the party’s advertisement, and a link to an advertisement page corresponding to the party’s advertisement ([135, 136] and note the range of further ad info or additional info for the ad and ad response possible; note link at “[135]… a link to a website that results in payment if the link is selected”).
In regards to the following features, Examiner notes Applicant Spec at see [174, 181, 205].  These are the only citations Examiner could find related to interactions and predefined events. Examiner interprets that the predefined events can be views, clicks, visits, etc as described in Applicant Spec. Description of other types or meaning of predefined events was not found in Applicant Spec.  So, predefined events are interpreted as different user response types to the ad.
Jung further discloses collecting, by the MAP from the mobile device, user interaction information relating to interactions by a user with the mobile device in response to displaying of the party’s advertisement, wherein the user interaction information is collected or configured based on one or more predefined events ([135, 136]; also note [93,99] for ad response tracking; also note [64] for all the different user interactions that can be tracked); and 
communicating, based on the rules and policies received from the cloud server, at least a portion of the user interaction information to the cloud server ([135, 136]; “[135]… at least one device 200 (e.g., a data provider server device 1100, such as backend network hardware that is tracking mobile device … may proffer (e.g., transmit responsive to a received user attribute request) based at least partially on …etc.) at least one advertising event 1090IN-E-A ).”; also the tracked interactions/observations can be sent to the server based on different rules/policies/criteria, “[64]… Observations 1116 may be made substantially continuously (e.g., at a rate that an input component is capable of operating), intermittently, at regular intervals, irregularly, randomly, in response to a stimulus, on-demand (e.g., in response to an inquiry received, such as from a potential guarantor 1062), when an app is accessed, in accordance with a geofence, in accordance with a schedule, some combination thereof, or so forth.”).

[0064] For certain example embodiments, a mobile device 1004 may make one or more observations 1116 under control of at least one operating system 1112 or at least one application 1114. Observations 1116 may be made substantially continuously (e.g., at a rate that an input component is capable of operating), intermittently, at regular intervals, irregularly, randomly, in response to a stimulus, on-demand (e.g., in response to an inquiry received, such as from a potential guarantor 1062), when an app is accessed, in accordance with a geofence, in accordance with a schedule, some combination thereof, or so forth. For certain example implementations, an observation 1116 may comprise or include observations of user input 1116U, observations of sensor detection 1116S, some combination thereof, or so forth. By way of example but not limitation, a user input observation 1116U may comprise or include data acquired (e.g., detected) as a result of keyboard (e.g., physical or virtual) input, other touch input, microphone input, gesture or eye movement input, shaking or twisting input, some combination thereof, or so forth. Data of a user input observation 1116U may comprise or include, for example, spoken or typed words, websites visited, social network members interacted with, social network posts made or presented (e.g., viewed, played, read, or a combination thereof, etc.), people contacted, search terms, some combination thereof, or so forth. 
[0093] As shown in FIG. 3C, by way of example but not limitation, schematic diagram 300C may further include at least one internetwork data stream 1090IN, at least one internetwork data stream event 1090IN-E, at least one mapping query 1090IN-E-MQ, at least one electronic mail 1090IN-E-EM, at least one public comment 1090IN-E-PC, at least one web page 3011, at least one search event 1090IN-E-S, at least one search input 1090IN-E-SI, at least one selection 3012, at least one search response 1090IN-E-SR, at least one advertising event 1090IN-E-A, or at least one advertisement 1090IN-E-AA. Additional or alternative description that may be relevant to schematic diagram 300C is provided herein below with particular reference to at least one or more of any of FIGS. 5A-5H.
[99]… a characteristic of an internetwork data stream or an event thereof--such as a search conducted, an email received, an advertisement selected, or a combination thereof, etc.; 
[135]

[35]… a transaction marketplace response (TMR) 1064, a transaction marketplace message (TMM) 1066, an inquiry 1120 (e.g., of FIG. 1N), an inquiry response 1122 (e.g., of FIG. 1M), an observation 1116 (e.g., of FIG. 1M), mobile device data 1094 or cloud data 1096 or mobile service data 1098 (e.g., of FIGS. 1S-1X), some combination thereof, or so forth.
[46]… Results may comprise or include, but are not limited to, a guaranty transaction 1068, an indication of failure, an indication of incomplete status, one or more terms 1070, at least one counter-offer 1076CO, at least one acceptance 1078, at least one guarantee type 1074, one or more transaction marketplace responses 1064, some combination thereof, or so forth.
[0062] With reference to FIGS. 1F and 1R, for certain example implementations, as indicated by a blurb 2030, an entity providing calling capabilities or wireless internet service (e.g., cellular broadband) to a mobile device 1004 may make a decision with respect to at least one credit transaction or other product transaction 1018 (e.g., of FIG. 1B) based at least partially on information obtained via the mobile device (e.g., a mobile-device-determined location of the mobile device, a network-determined location of a mobile device, one or more websites visited using the mobile device, one or more people or stores contacted using the mobile device, or a combination thereof, etc.)

Claim 2, 12.  Jung further discloses normal ads or temporary ads [135, 136].  Jung does not explicitly disclose the method of claim 1, wherein the advertisement is one of normal advertisement or premium advertisement, wherein the normal advertisement is a temporary advertisement and the premium advertisement is a persistent advertisement.   However, based on Applicant Spec at [189], a persistent ad is an ad that require the user to dismiss or view the ad.  And, Jung discloses a pop-up ad at [135] ad during interstitial space or during page loading [135].  And, Goldhaber discloses Internet ads (Abstract) and persistent ads or ads that require the user to dismiss or view the ad (5:55-6:3).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Goldhaber’s normal and persistent ads to Jung’s normal ads.  One would have been motivated to do this in order to better assure the user sees the ad content (as Goldhaber states).
Claim 3, 13.    Jung does not explicitly disclose the method of claim 2, comprising determining by the MAP, based on the rules and policies, whether to display the normal advertisement or the premium advertisement.  However, Jung discloses rules for determining prominent placement (“[42]… advertising allowance or obligation, priority processing, prominent placement, a discount (e.g., on a valuation of a product transaction), some combination thereof, or so forth.”).  And, a persistent ad is interpreted as a type of prominent placement.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jung’s rules for ad placement and prominent placement to different types of ads presented.  One would have been motivated to do this in order to better monetize ad presenting (as seen in monetizing ad presenting at Jung [135, 136]).
Claim 5, 15.    Jung further discloses the method of claim 3, comprising updating by the MAP the rules and policies with updates from the cloud server ([135, 136]; also see server and cloud server at [31, 34, 55]).
Claim 6, 16.    Jung further discloses the method of claim 2, wherein the premium advertisement is displayed based on context information for the mobile device (see location based ad placement at [106]).
Claim 7, 17.    Jung further discloses the method of claim 6, wherein the context information comprises one or more of: physical/geographic location of the MAP (see location based ad placement at [106]; also see independent claim above).  Jung does not explicitly disclose a time of day; a day of week; an occurrence of a public event; mobility patterns of other mobile devices in a neighborhood of the mobile device; and usage by a user of the mobile device of a service provided by a service provider.  However, Jung discloses advertisements and tracking the other context info preceding ([99]) and also time tracking at ([25, 107, 159]).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jung’s ads and variety of context info to Jung’s using context info like location for ad placement decisions.  One would have been motivated to do this in order to better place ads based on context.
Claim 8, 18.    Jung further discloses the method of claim 1, wherein at least a portion of the user interaction information is for monetization, and wherein the monetization comprises processing the advertisement information to bill the party for the advertisement ([135, 136] and payment if the link is selected at [135, 136]).
Claims 10, 20.    Jung further discloses the method of claim 1, wherein: the additional information for the party’s advertisement is provided upon receiving a first user interaction from the mobile device, and a link to the advertisement page corresponding to the advertisement is provided upon receiving a second user interaction from the mobile device ([135, 136] the pop-up links, expanding ads, scrolling ads, rollover ads, etc are interpreted to read on this since multiple interactions with the ad would be necessary to get to the end of the ad and the link or further information being provided).
Claim 21.    Jung further discloses the method of claim 1, comprising: determining an advertisement campaign based on matching of the geographic location of the MAP with a region of interest (ROI) associated with the advertisement campaign; and determining the party’s advertisement based on the advertisement campaign (Mobile device and location and targeting for content based on that [24, 29]; also see location and advertisement at [106, 135]).
Claim 22.    Jung further discloses the non-transitory machine-readable storage of claim 12, wherein the at least one code section is executable to cause the one or more processors to perform operations comprising: determining an advertisement campaign based on matching of the geographic location of the MAP with a region of interest (ROI) associated with the advertisement campaign; and determining the party’s advertisement based on the advertisement campaign (Mobile device and location and targeting for content based on that [24, 29]; also see location and advertisement at [106, 135]).

Claims 9, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (20150120502) in view of Barreto (20160150451) in view of Goldhaber (5794210) in view of Official Notice.	
Claims 9, 19.   Jung discloses the above.  Jung does not explicitly disclose the method of claim 1, wherein transmitting the user interaction information to the cloud server is via a delay tolerant network.  However, Jung discloses cloud computing and servers [31, 34] and cloud servers [55] and networks ([55]).  And, Examiner takes Official Notice that delay tolerant networks were old and well known before Applicant’s Priority date.  Delay tolerant networks were commonly used with networks before the Applicant’s Priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add delay tolerant networks to Jung’s cloud servers and networks.  One would have been motivated to do this in order to better process data on clouds and networks.
Applicant did not argue or present evidence against Official Notice with the 4/6/21 Remarks.  Since the Applicant was given the opportunity with the Applicant’s 4/6/21 Remarks and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) These disclose MAP or hotspots within vehicles: Iyer [5], Pinkus [128], Rocci [31], Schuler [29].
Morton, Papakostas [41] disclose tracking of a mobile user and ad viewing via a server or mobile access point or access point.  Also, Gerace discloses many tracking features but not the mobile device.  Also, Grossman, Aarnio, Blum, Kontogouris, Maggio, McGowan  disclose interstitial or interrupting or intermediate ads. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/7/22